Opinion issued July 31, 2014




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-12-00391-CV
                           ———————————
DELORES ESCOBAR, INDIVIDUALLY, AS REPRESENTATIVE OF THE
  ESTATE OF LUIS MANUEL ESCOBAR, AND AS NEXT FRIEND OF
         LUIS ALBERTO ESCOBAR, A MINOR, Appellant
                                       V.
       HARRIS COUNTY, TEXAS AND ERIC GOODNEY, Appellees


                   On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-62746


                                  OPINION

      Following an attempted traffic stop, Luis Manuel Escobar fled in his car

from Harris County Sheriff’s Deputy Eric Goodney. At the end of the pursuit, Luis

was shot and killed as he ran from the scene. This lawsuit was brought by Luis’s
mother, alleging that his death resulted from the unlawfully excessive use of force

by Deputy Goodney.

      Appellant Delores Escobar sued appellees Harris County and Deputy Eric

Goodney for wrongful death and for violation of 42 U.S.C. § 1983. Both

defendants moved for summary judgment. The County pleaded governmental

immunity and Deputy Goodney pleaded qualified immunity. The trial court

granted summary judgment on all claims except the wrongful-death claim against

the County. However, the court subsequently granted a plea to the jurisdiction

dismissing that remaining claim, resulting in a final take-nothing judgment on all

claims.

      On appeal, since Escobar pleaded facts that amount to an intentional tort, we

affirm the trial court’s order granting the County’s plea to the jurisdiction as to the

wrongful-death claim. And because Escobar did not produce evidence to raise an

issue of material fact on a theory of liability that would otherwise render the

County liable for Deputy Goodney’s actions, we also affirm the trial court’s order

granting summary judgment for the County. However, because the evidence

presents genuine issues of material fact as to whether Deputy Goodney used

unconstitutionally excessive force and whether his actions were shielded by

qualified immunity, we reverse the summary judgment granted in his favor, and we

remand the claims against him for further proceedings.


                                          2
                                   Background

      This is an appeal from a grant of summary judgment, and accordingly our

recitation of the facts reflects the record as viewed in the light most favorable to

the nonmovant plaintiff. See City of Keller v. Wilson, 168 S.W.3d 802, 824–25

(Tex. 2005); cf. Tolan v. Cotton, 134 S. Ct. 1861, 1863 (2014) (per curiam).

      Deputy Eric Goodney was driving his Harris County Sheriff’s Office patrol

car when he noticed Luis Escobar speeding. Deputy Goodney initiated a traffic

stop by turning on his lights and siren, but Luis did not pull over, instead

continuing to drive at a “high rate of speed.” After a pursuit of about a minute

traveling southbound on Veterans Memorial Drive, Luis crashed into another car at

the intersection with Antoine Drive. Luis’s car lost control, struck several other

vehicles, spun around, and came to a stop.

      Deputy Goodney parked his car hood-to-hood with Luis’s black Impala.

Luis exited and began to run toward the rear of his car and away from Deputy

Goodney. He was hindered by baggy pants that were falling down from his waist,

and he tried to hold them up as he fled. Deputy Goodney, who had gotten out of his

cruiser, initially fired three shots as Luis tried to flee. Luis continued running

away, passing into the driveway of a nearby Walgreens pharmacy. Deputy

Goodney fired three more shots, all of which struck Luis from behind. Luis

collapsed and died at the scene. Deputy Goodney contends that he fired his weapon


                                         3
in fear for his personal safety after seeing Luis reach into his waistband where a

weapon could have been concealed, but no weapon was recovered from Luis’s

body.

        The Internal Affairs Division of the Harris County Sheriff’s Office

investigated the incident. As part of the investigation, officers examined the crime

scene, interviewed Deputy Goodney and other witnesses, and prepared a report for

the Administrative Discipline Review Committee of the Sheriff’s Office. That

committee reviewed the facts, credited Deputy Goodney’s account that he feared

for his safety, and found that the use of deadly force was justified. As a

consequence, Deputy Goodney was not disciplined.

        Luis’s mother, Delores Escobar, filed suit against both Deputy Goodney and

his employer, Harris County.1 She alleged claims for wrongful death and under

section 1983 for violation of Luis’s Fourth Amendment right to be free from

seizure by excessive force.



1
        The lawsuit was filed by Escobar in her individual capacity, as
        representative of the estate of her son Luis Manuel Escobar, and as next
        friend of her grandson Luis Alberto Escobar. While the parties have made
        some references to an amended petition filed in the trial court, only the
        original petition is included in the appellate record. No party has argued that
        any amendment to the petition has any materiality to the issues presented on
        appeal, and accordingly all references in this opinion to the “petition” are to
        Escobar’s original petition.


                                           4
      Both defendants sought summary judgment. Deputy Goodney’s motion

argued that the suit should be dismissed because Luis’s constitutional rights had

not been violated, and also on grounds of qualified immunity. The trial court

granted summary judgment in favor of Deputy Goodney without specifying its

reasons.

      The County also filed a motion for summary judgment. It argued that there

was no legal basis to hold the County liable for Deputy Goodney’s actions, and

also that it was immune from the wrongful-death claim. Without stating its

reasons, the trial court granted summary judgment on the civil-rights claim against

the County but denied summary judgment as to the wrongful-death claim. The

County then filed a plea to the jurisdiction directed at the wrongful-death claim,

which the trial court granted. The order disposed of all outstanding claims; Escobar

appealed.

                                     Analysis

      Escobar contends that the County’s plea to the jurisdiction on grounds of

governmental immunity was improperly granted, asserting that her claims are for

negligence, and that they are therefore cognizable under the Texas Tort Claims

Act. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 101.001–.109 (West 2011). She

further argues that summary judgment should not have been awarded in favor of

Deputy Goodney, reasoning that the evidence before the trial court was sufficient


                                         5
to create a genuine issue of material fact as to whether he used constitutionally

excessive force and whether his actions were sheltered by qualified immunity.

Finally, she submits that her section 1983 claim against the County should not

have been resolved by summary judgment. She insists that there was adequate

evidence to support each of several theories of the County’s liability for use of

excessive force by a law enforcement officer.

 I.   County’s governmental immunity as to wrongful-death claim

      In her second appellate issue, Escobar argues that the trial court should not

have granted the County’s plea to the jurisdiction because governmental immunity

from her wrongful-death claim has been waived by the Tort Claims Act. She

emphasizes that she alleged negligence, not an intentional tort.

      A plea to the jurisdiction is a challenge to the subject matter jurisdiction of

the court hearing the case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554

(Tex. 2000). A court cannot decide a case in the absence of subject matter

jurisdiction. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–44

(Tex. 1993). As subject matter jurisdiction will not be presumed, the plaintiff has

the burden of pleading facts to establish its existence. Id. at 443–44, 446.

      “Whether a pleader has alleged facts that affirmatively demonstrate a trial

court’s subject matter jurisdiction is a question of law reviewed de novo. Likewise,

whether undisputed evidence of jurisdictional facts establishes a trial court’s


                                          6
jurisdiction is also a question of law.” Tex. Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 226 (Tex. 2004). We look only to the plaintiff’s pleadings and the

evidence pertinent to the jurisdictional inquiry while eschewing examination of the

merits of the case. Cnty. of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002).

      Texas counties enjoy governmental immunity from suit which, to the extent

it applies, deprives a court of its subject matter jurisdiction. Harris Cnty. v. Sykes,

136 S.W.3d 635, 638 (Tex. 2004). The Tort Claims Act, however, waives a

county’s governmental immunity in certain cases. Id. It provides:

      A governmental unit in the state is liable for:

            (1) property damage, personal injury, and death proximately
      caused by the wrongful act or omission or the negligence of an
      employee acting within his scope of employment if:

                    (A) the property damage, personal injury, or death
             arises from the operation or use of a motor-driven vehicle or
             motor-driven equipment; and

                   (B) the employee would be personally liable to the
             claimant according to Texas law; and
            (2) personal injury and death so caused by a condition or use
      of tangible personal or real property if the governmental unit would,
      were it a private person, be liable to the claimant according to Texas
      law.

TEX. CIV. PRAC. & REM. CODE ANN. § 101.021. The Act further provides that no

waiver of immunity is made for any claim “arising out of assault, battery, false

imprisonment, or any other intentional tort.” Id. § 101.057. To the same extent that



                                          7
the Tort Claims Act waives governmental immunity from liability, it also waives

immunity from suit. Id. § 101.025.

      Escobar alleged negligent conduct on the part of the County. She claimed in

her petition that the County negligently supervised and trained Deputy Goodney.

She also alleged that the County’s negligence involved the use of tangible

property, specifically, Deputy Goodney’s firearm. She thus contends that the

waiver for death caused by tangible personal property applies in this case. See id.

§ 101.021(2).

      This court considered and rejected an almost identical argument in Harris

County, Texas v. Cabazos, 177 S.W.3d 105 (Tex App.—Houston [1st Dist.] 2005,

no pet.). In Cabazos, the plaintiff was shot by a law enforcement officer. 177
S.W.3d at 107. The plaintiff contended both that Harris County had been negligent

in training and supervising the officer, who himself had been negligent in making

an arrest and using his firearm. Id. at 112. This court held that the pleadings and

record in that case demonstrated that the shooting was an intentional act by the

officer. Id. at 112–13. The court rejected the plaintiff’s characterization of his

claim as one for negligence, treating it as an improper attempt to circumvent the

intentional-torts exception of the Tort Claims Act. See id. at 112–13. The court

explained, “If a plaintiff pleads facts which amount to an intentional tort, no matter




                                          8
if the claim is framed as negligence, the claim generally is for an intentional tort

and is barred by the TTCA.” Id. at 111.

      Escobar’s argument—that her claim alleges negligent conduct, not an

intentional tort—is the same as the one rejected in Cabazos. It is undisputed that

Deputy Goodney intentionally fired his weapon at Luis. We therefore conclude

that Escobar’s wrongful-death claim does not fit within the scope of the Tort

Claims Act’s waiver of governmental immunity. See TEX. CIV. PRAC. & REM.

CODE ANN. § 101.021(2); Delaney v. Univ. of Houston, 835 S.W.2d 56, 60 (Tex.

1992) (“[T]he intentional tort exception could not be circumvented merely by

alleging that the government was negligent in supervising the employee-

tortfeasor . . . .”); Medrano v. City of Pearsall, 989 S.W.2d 141, 144 (Tex. App.—

San Antonio 1999, no pet.) (refusing to allow claims for negligent hiring and

training when underlying conduct was police assault). Accordingly, Escobar’s

second issue is overruled.

II.   Review of summary judgments

      We review a trial court’s decision to grant a traditional motion for summary

judgment de novo. Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex.

2005). The movant has the burden of showing that no genuine issue of material

fact exists and that it is therefore entitled to judgment as a matter of law. TEX. R.

CIV. P. 166a(c); Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215–


                                          9
16 (Tex. 2003). This requires that a defendant moving for summary judgment

either conclusively negate at least one essential element of the plaintiff’s cause of

action or conclusively establish each element of an affirmative defense. Sci.

Spectrum, Inc. v. Martinez, 941 S.W.2d 910, 911 (Tex. 1997). To determine

whether there is a disputed material fact, we consider evidence favorable to the

nonmovant as true and draw every reasonable inference in her favor, resolving all

doubts on the side of the nonmovant. Knott, 128 S.W.3d at 215. “A summary

judgment may be based on uncontroverted testimonial evidence of an interested

witness . . . if the evidence is clear, positive and direct, otherwise credible and free

from contradictions and inconsistencies, and could have been readily

controverted.” TEX. R. CIV. P. 166a(c).

      The no-evidence motion for summary judgment is a different procedure. A

party may move for no-evidence summary judgment on the ground that no

evidence exists of one or more essential elements of a claim on which the adverse

party bears the burden of proof at trial. TEX. R. CIV. P. 166a(i). The motion should

be granted unless the non-moving party produces competent summary-judgment

evidence to raise an issue of material fact. Id. A court should sustain a no-evidence

motion if the “evidence offered to prove a vital fact is no more than a mere

scintilla.” City of Keller v. Wilson, 168 S.W.3d 802, 810, 823 (Tex. 2005). Like the

traditional motion, a no-evidence motion is reviewed de novo and requires that we


                                          10
consider the evidence in the light most favorable to the non-movant. Joe v. Two

Thirty Nine Joint Venture, 145 S.W.3d 150, 156–57 (Tex. 2004).

      Section 1983 provides a private right of action against persons acting under

color of state law who violate rights secured by federal law. The statute provides,

in pertinent part:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State . . . subjects, or causes to be subjected,
      any citizen of the United States or other person within the jurisdiction
      thereof to the deprivation of any rights, privileges, or immunities
      secured by the Constitution and laws, shall be liable to the party
      injured in an action at law, suit in equity, or other proper proceeding
      for redress . . . .

42 U.S.C. § 1983. A section 1983 claim has two basic elements: the challenged

conduct must be committed by a person acting under color of state law, and it must

violate a right secured by the Constitution or the laws of the United States. West v.

Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 2254–55 (1988).

      Section 1983 is not a source of substantive rights; instead it creates a cause

of action against state actors for enforcement of those rights. See, e.g., Graham v.

Connor, 490 U.S. 386, 393–94, 109 S. Ct. 1865, 1870 (1989); City of Lancaster v.

Chambers, 883 S.W.2d 650, 658 (Tex. 1994). The right at issue in this case is

protected by the Fourth Amendment to the United States Constitution, which

prohibits the use of excessive force to seize a fleeing suspect. Graham, 490 U.S. at

394, 109 S. Ct. at 1871; see also Plumhoff v. Rickard, 134 S. Ct. 2012, 2020


                                         11
(2014). The use of deadly force cannot be justified solely because a suspected

criminal is fleeing: “A police officer may not seize an unarmed, nondangerous

suspect by shooting him dead.” Tennessee v. Garner, 471 U.S. 1, 11, 105 S. Ct.
1694, 1701 (1985). Deadly force is only a constitutional option when an “officer

has probable cause to believe that the suspect poses a threat of serious physical

harm, either to the officer or to others.” Id. Whether a sufficiently serious threat

exists is a matter of objective reasonableness, not subjective belief, which

nonetheless takes into account the facts and circumstances faced by the individual

officer. Graham, 490 U.S. at 396–97, 109 S. Ct. at 1872. The reasonableness of the

use of deadly force “must be judged from the perspective of a reasonable officer on

the scene, rather than with the 20/20 vision of hindsight.” Id.

      Qualified immunity is an affirmative defense to a section 1983 claim. Gomez

v. Toledo, 446 U.S. 635, 640, 100 S. Ct. 1920, 1924 (1980). The doctrine of

qualified immunity strikes a balance between the necessity that actions for

damages be available as an “avenue for vindication of constitutional guarantees”

and the recognition that “claims frequently run against the innocent as well as the

guilty—at a cost not only to the defendant officials, but to society as a whole.”

Harlow v. Fitzgerald, 457 U.S. 800, 814, 102 S. Ct. 2727, 2736 (1982). The

analysis of whether a government official performing a discretionary function is

entitled to qualified immunity thus involves a two-pronged inquiry: a plaintiff must


                                          12
show that the defendant’s conduct violated the plaintiff’s constitutional rights and

that the right at issue was clearly established at the time of the defendant’s alleged

misconduct. Pearson v. Callahan, 555 U.S. 223, 232, 129 S. Ct. 808, 815–16

(2009); Tolan, 134 S. Ct. at 1865–66. Thus, “[g]overnmental actors are shielded

from liability for civil damages if their actions did not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Tolan, 134 S. Ct. at 1866 (quoting Hope v. Pelzer, 536 U.S. 730, 739, 122 S. Ct.
2508, 2515 (2002)).

      The affirmative defense of qualified immunity is intended to permit

“resolution of many insubstantial claims on summary judgment.” Harlow, 457
U.S. at 818, 102 S. Ct. at 2738. As such, it not a merely a defense to liability, but it

is an immunity from suit that should be resolved “at the earliest possible stage in

litigation.” Hunter v. Bryant, 502 U.S. 224, 227, 112 S. Ct. 534, 536 (1991) (per

curiam). Following Fifth Circuit precedent,2 our court has held that the qualified

immunity defense is implemented through a shifting burden of proof:



2
      See Tex. Dept. of Criminal Justice v. Thomas, 263 S.W.3d 212, 219 (Tex.
      App.—Houston [1st Dist.] 2007, pet. denied) (citing Whatley v. Philo, 817
F.2d 19, 20 (5th Cir. 1987)); Scott v. Britton, 16 S.W.3d 173, 180 (Tex.
      App.—Houston [1st Dist.] 2000, no pet.) (also citing Whatley); Thomas v.
      Collins, 860 S.W.2d 500, 503 (Tex. App.—Houston [1st Dist.] 1993, writ
      denied) (also citing Whatley).


                                          13
      When a governmental official asserts the affirmative defense of
      qualified immunity by pleading good faith and demonstrating that his
      actions were within his discretionary authority, the burden shifts to the
      plaintiff to show that the defendant’s conduct violated clearly
      established statutory or constitutional rights of which a reasonable
      person would have been aware.

Tex. Dept. of Criminal Justice v. Thomas, 263 S.W.3d 212, 219 (Tex. App.—

Houston [1st Dist.] 2007, pet. denied) (citing Whatley v. Philo, 817 F.2d 19, 20

(5th Cir. 1987)); see also McClendon v. City of Columbia, 305 F.3d 314, 323 (5th

Cir. 2002) (en banc) (“When a defendant invokes qualified immunity, the burden is

on the plaintiff to demonstrate the inapplicability of the defense.”). The Fifth

Circuit has further explained how it applies this shifting burden:

      Although we sometimes short-handedly refer to only one party’s
      burden, the law is that both bear a burden. The defendant official must
      initially plead his good faith and establish that he was acting within
      the scope of his discretionary authority. Once the defendant has done
      so, the burden shifts to the plaintiff to rebut this defense by
      establishing that the official’s allegedly wrongful conduct violated
      clearly established law. The Fifth Circuit does not require that an
      official demonstrate that he did not violate clearly established federal
      rights; our precedent places that burden upon plaintiffs.

Salas v. Carpenter, 980 F.2d 299, 306 (5th Cir. 1992) (emphasis supplied, citations

omitted). This procedure essentially mirrors traditional summary-judgment

practice in Texas state courts with respect to affirmative defenses, requiring the

movant to establish the essential elements of the affirmative defense, then shifting

the burden to the nonmovant to come forward with evidence to demonstrate a

genuine issue of material fact in order to defeat summary judgment. See, e.g.,

                                         14
Ryland Group, Inc. v. Hood, 924 S.W.2d 120, 121 (Tex. 1996); cf. Chambers, 883
S.W.3d at 656–57 (in context of summary-judgment motion asserting state-law

official immunity defense, “an officer must prove” the applicability of the

affirmative defense).

      When, as in this case, the trial court’s order granting summary judgment

does not specify its grounds, “we may affirm the summary judgment if any of the

theories presented to the trial court and preserved for appellate review are

meritorious.” Browning v. Prostok, 165 S.W.3d 336, 344 (Tex. 2005). We will

only consider as grounds for reversal issues that were “expressly presented to the

trial court by written motion, answer or other response.” TEX. R. CIV. P. 166a(c).

As in any other review of a summary judgment, if deciding the merits of a claim of

qualified immunity requires resolving issues of material fact, then summary

judgment is inappropriate. See, e.g., Gotham Ins. Co. v. Warren E & P, Inc.,

No. 12–0452, 2014 WL 1190049, at *7 (Tex. Mar. 21, 2014); cf. Tolan, 134 S. Ct.

at 1866.

A.    Summary judgment for Deputy Goodney

      Deputy Goodney’s motion claimed that no constitutional violation occurred

and that, alternatively, he was shielded by qualified immunity. In her third issue,

Escobar argues that she produced sufficient evidence to establish a genuine issue

of material fact as to whether Deputy Goodney violated Luis’s right to be free from


                                        15
seizure by excessive force, arguing that “Deputy Goodney was not threatened with

a weapon of any sort” and “[t]he use of deadly force against an unarmed fleeing

suspect is unconstitutional.”3 She also contends there is a fact issue as to whether

the deputy is entitled to qualified immunity, arguing that she “has presented a

factual scenario where Deputy Goodney’s use of force constitutes a violation of

clearly established Fourth Amendment law, and which no reasonable officer would

interpret to be otherwise.” She therefore claims that the trial court erred in granting

summary judgment. Escobar concedes that Deputy Goodney pleaded qualified

immunity, that he is a governmental official whose position involves the exercise

of discretion, and that she bears the burden to rebut the applicability of the defense.

Appellant’s Br. at 27 (citing Salas, 980 F.2d at 306). Therefore we must survey the

summary-judgment record in the light most favorable to Escobar to determine

3
      Escobar’s appellate brief also emphasizes the lack of any warning before
      Deputy Goodney resorted to the use of deadly force. Such a warning is
      required, if feasible. See Tennessee v. Garner, 471 U.S. 1, 11–12, 105 S. Ct.
1694, 1701 (1985). However, because Escobar did not mention in the trial
      court the failure to warn as a reason to deny summary judgment, we will not
      consider that argument on appeal. TEX. R. CIV. P. 166a(c) (grounds for
      reversal must be issues that were “expressly presented to the trial court by
      written motion, answer or other response”); City of Houston v. Clear Creek
      Basin Auth., 589 S.W.2d 671, 678 (Tex. 1979) (“With the exception of an
      attack on the legal sufficiency of the grounds expressly raised by the movant
      in his motion for summary judgment, the non-movant must expressly present
      to the trial court any reasons seeking to avoid movant’s entitlement . . . and
      he must present summary judgment proof when necessary to establish a fact
      issue.”).


                                          16
whether she presented evidence to raise issues of material fact on her underlying

section 1983 claim and Deputy Goodney’s affirmative defense of qualified

immunity.

      Deputy Goodney disavowed the facts surrounding the car chase as

justifications for his use of deadly force against Luis. We therefore focus on the

evidence of what happened after the pursuit ended with Luis’s collision with

several cars in the intersection. Deputy Goodney’s sworn statement from the night

of the incident described those events as follows:

      [Luis’s] black vehicle ran the red light as it turned right (south) on
      Veteran[s] Memorial and continued to accelerate. As we approached
      the intersection of Antoine, I was the only pursuing patrol unit and the
      southbound light turned red just prior to the black car reaching the
      intersection. It was apparent to me that the black vehicle was not
      intending to stop for the traffic signal, but I slowed down to cross the
      intersection with caution.

      The black vehicle was struck by a vehicle traveling through the
      intersection on Antoine and spun around, and came to rest facing
      north in the outside lane of the southbound lanes. I drove up to the
      front of the black vehicle and brought my patrol car to a stop near the
      driver door in an attempt to block the driver from fleeing. I could see
      three (3) people inside the vehicle at that time, two (2) in the front
      seats and one (1) in the rear seat.

      I exited my patrol car with my weapon (handgun) drawn, and used the
      driver door of my vehicle for cover. I shouted in a loud voice several
      times for the occupants of the vehicle to show me their hands. The
      two (2) passengers eventually complied with my verbal commands,
      but the driver did not. The driver of the black vehicle opened the
      driver door and stepped out of the vehicle; at the same time he was
      looking or staring right at me with a “glazed” look in his eyes. When
      he was outside of his vehicle he turned with his back towards me and I

                                         17
      continued to issue verbal commands to the driver, telling him to show
      his hands and to lie on the ground. The driver appeared to reach into
      the waistband of his pants, towards the crotch area. At that time, I
      believed the driver of the vehicle was retrieving a weapon and
      discharged my handgun towards him out of fear for my personal
      safety. I fired 2 or 3 times as the driver was standing beside the black
      vehicle, at that time he turned and ran away from the vehicles, going
      south on the shoulder of the road. I was trying to maintain cover of the
      2 passengers inside the vehicle and at the same time watch the driver
      as he was running away. The passengers inside the vehicle were
      continuing to comply and as the driver was running into the driveway
      of the Walgreen’s he turned back and looked in my direction while
      reaching towards his waistband again. Because of the driver’s
      actions, I again felt he was reaching for a weapon and discharged my
      handgun at least one more time, but maybe twice. After that he
      stumbled a few steps and collapsed.

(Emphasis supplied.) Deputy Goodney also presented the report of an expert

witness with training and experience in law enforcement tactics and the use of

force by police officers. This expert witness opined that it was physically possible

for Luis to have been facing Deputy Goodney at the time the shots were fired, as

claimed in the deputy’s affidavit, even though the bullets struck Luis from the rear

as indicated in the autopsy report. The expert specifically stated:

      Assuming that Mr. Escobar were standing erect and facing Deputy
      Goodney with his firearm pointed at him, it could have taken Escobar
      anywhere from .33 hundreds (or sooner) of a second to .58 hundreds
      of a second (or longer) to reach for his waistband and then turn his
      upper body 180 degrees in the opposite direction to avoid being shot.

      In response to the summary-judgment motion, Escobar offered into evidence

the autopsy report, showing that Luis was struck with three bullets that passed



                                          18
from his back to the front of his body.4 Also attached to the response (among other

things) were sworn statements of two bystander witnesses and three different

accounts of the incident by Deputy Goodney, which Escobar described as being

“contradictory”: his original sworn statement, a transcript of a subsequent

interview conducted by Internal Affairs, and a transcript of his deposition.

      On the night of the incident, between the hours of 1 a.m. and 3 a.m.,

bystander witnesses Eric Williams and Jose Gomez gave sworn statements to

deputies investigating the incident. Williams was riding in the front passenger seat

of a car driven by his “god-brother,” Jonathan Thomas. Williams’s sworn

statement said:

      Jonathan was driving south on Veterans Memorial when we
      approached Antoine and heard sirens coming from behind our car. We
      had been driving in the far right lane when the police car approached
      us from behind. Jonathan moved our vehicle over to the far left lane to
      allow the police car and the car it was chasing to pass.

      When the vehicles passed us, I saw a white Sheriff’s Office car
      chasing a black Chevy Impala. The black Impala attempted to enter
      the intersection of Veterans Memorial and Antoine and was struck by
      a black car. This caused the black Impala to lose control and spin

4
      The autopsy report included pathological findings of multiple gunshot
      wounds, including a gunshot wound “of right back” which entered at the
      “right paramedian back,” a gunshot wound “of left back” which entered at
      the “left back,” and a gunshot wound “of proximal left arm” which entered
      at the “posterior left arm.” A diagram specifically identifies the entrance
      points of all three gunshot wounds at approximately the same height across
      Luis’s back.


                                         19
        around, striking several other vehicles that had been going north on
        Veterans Memorial. The black Impala ended up sliding backwards
        before coming to a stop with the Sheriff’s car coming to a stop right
        next to it. The black Impala was facing north at this time and was
        “nose to nose” with the Sheriff’s vehicle.

        Jonathon and I had come through the intersection in his vehicle after
        the vehicles had passed. Jonathan parked his car approximately thirty
        feet behind the Sheriff’s car. The deputy had parked his car between
        the black Impala and Jonathan’s car. As soon as the black Impala and
        the Sheriff’s vehicle stopped, I saw a Hispanic male get out of the
        driver’s side front door. I don’t remember what the Hispanic male was
        wearing or his physical features. The male ran towards the
        McDonalds. The deputy also got out of his vehicle and was standing
        by his open door.

        As soon as the deputy exited his car he fired his weapon
        approximately three (3) times. The Hispanic male continued to run
        towards the McDonalds after the deputy fired. The deputy moved to
        the front of his car and fired approximately three (3) more times in the
        direction of the Hispanic male. As soon as the deputy fired the second
        time the Hispanic male fell to the ground.

        The other bystander witness, Gomez, was riding in a truck with his nephew

when he also witnessed the crash that concluded the pursuit. His sworn statement

said:

        . . . we were traveling southbound on Antoine. We were stopped at the
        intersection of Antoine and Veterans Memorial for a red light. I saw a
        white Sheriff’s Office vehicle chasing a black car south on Veterans
        Memorial. The vehicles were approaching the intersection of Veterans
        Memorial and Antoine. The lights at the intersection for south bound
        and north bound traffic on Antoine turned green and a black vehicle
        pulled out into the intersection. This vehicle was traveling north on
        Antoine. The black vehicle that pulled out into the intersection was
        struck by the black vehicle being pursued southbound on Veterans
        Memorial by the Sheriff's Office vehicle. This caused the car being
        pursued to lose control and strike several other vehicles. The car being

                                          20
      pursued then spun around and came to a stop with the trailing police
      vehicle stopping next to it.

      I exited the truck and ran towards the Sheriff’s Office vehicle. The
      reason I did this was because I could only see one deputy at the scene.
      I intended to assist the deputy because I saw the black vehicle
      contained several occupants.

      As I approached the two vehicles I could see the deputy standing near
      the front of his vehicle. At this time, none of the occupants of the
      black vehicle had exited. I could hear the deputy yelling at the
      occupants of the car to “put your hands up”. I was approximately two
      car lengths behind the deputy’s car when this was happening. A
      Hispanic male exited the car from the driver’s side and began running
      towards the McDonalds. When the Hispanic male exited the drivers
      side of the car, I had by this time, made my way around to the
      passengers side of the car. I did this because I did not know which
      way the male was going to run. The Hispanic male was not running
      fast because he had on very baggy pants which were falling down
      around his waist. The male was attempting to hold his pants up with
      his hands as he was running.

      As the Hispanic male ran past the rear of the black car, I heard three
      gunshots. The Hispanic male fell to the ground on the second shot. I
      looked back towards the deputy and saw he was standing near the
      front of his vehicle.

      Other deputies arrived on the scene and removed the remaining males
      from the black car. Seeing the scene was under control I moved across
      the street to a parking lot. When deputies began putting up yellow
      tape around the scene I yelled several times at the original deputy
      “You didn’t have to shoot him!” I was then placed in a Sheriff’s
      Office car until I was transported to the investigators offices.

      The undisputed facts thus indicate that the chase proceeded southbound on

Veterans Memorial Drive, through the intersection with Antoine Drive where Luis

collided with other vehicles and spun around. Deputy Goodney proceeded through


                                        21
the intersection and stopped on the other side of the intersection with his car nose-

to-nose with Luis’s car. In other words, when the cars came to rest, the patrol car

continued to face southward on Veterans Memorial, while Luis’s car had spun

around to face northward.5 As the two men got out of their cars from the respective

drivers’ sides, Luis would have gotten out on the side of his car closest to the

“shoulder” of the outer southbound lane of Veterans Memorial, while Deputy

Goodney would have gotten out of his southbound-facing car on the side closest to

the southbound traffic. The various accounts are also in harmony to the extent they

describe Luis as running “away” from Deputy Goodney and the two cars—in a

southerly direction, on the side of the road, toward the Walgreens pharmacy and a

McDonald’s restaurant.6

1.    Evidence of a constitutional violation

      Deputy Goodney’s use of deadly force to seize Luis was a violation of his

constitutional rights unless the officer had probable cause to believe that he posed a

threat of serious physical harm. See Garner, 471 U.S. at 11, 105 S. Ct. at 1701.

5
      The internal affairs case summary report, attached to Escobar’s response,
      found that “The Impala came to a complete stop approximately 175 feet
      south of the intersection, facing north in the southbound lane.”
6
      The internal affairs case summary report stated that Luis “turned completely
      away from Deputy Goodney and fled southbound on foot along the edge of
      Veterans Memorial,” then “turned westbound in the driveway of the
      Walgreens store, approximately 45 feet away.”


                                         22
There is no suggestion that after leaving his wrecked car, Luis posed a threat of

serious physical harm to anyone other than Deputy Goodney. Accordingly, we

must evaluate whether a genuine issue of material fact has been rasied as to

whether the deputy’s perception of such a risk was objectively reasonable under

the circumstances. Id. at 396–97, 109 S. Ct. at 1872.

      Deputy Goodney’s legal justification for the use of deadly force depends

upon his factual contention that he feared for his personal safety based on his

perception that Luis looked in his direction and reached toward his waistband,

where he could have been reaching for a weapon. By Deputy Goodney’s account,

this happened twice. First, he fired his gun before Luis “turned and ran away from

the vehicles.” No evidence suggests that Luis had been hit by any of these first

shots.7 Then as Luis was running into the driveway of the Walgreens pharmacy,

according to Deputy Goodney, he “turned back and looked in my direction while

reaching towards his waistband again.” Deputy Goodney contends that he again

perceived a threat to his personal safety based on the possibility that Luis was



7
      In her response to Deputy Goodney’s motion, Escobar emphasized that
      Luis’s body was found 45 feet away from where the shots were fired, and no
      blood was found between the Impala and the immediate vicinity of where
      the body was found. This factual account, which suggests that Luis was not
      hit by the first shots fired by Deputy Goodney, appears to be undisputed for
      purposes of the summary-judgment motion.


                                         23
reaching for a weapon. It was at this point that he fired the fatal shots, and Luis

“collapsed.”

      Escobar argues there is a genuine issue of material fact as to Deputy

Goodney’s claim that he perceived a threat from Luis, who was actually unarmed

and fleeing, and she argues that the evidence also supports a conclusion that Luis

was running away at the time the shots were fired. In support of that position, in

her response Escobar relied on the bystander accounts that Luis was running away,

and also the autopsy report, which showed that three bullets struck Luis from

behind. She also argued that Deputy Goodney’s “own statements create factual

issues involving credibility, plausibility and obvious contradictions.” As an

example of the alleged contradictions in the deputy’s accounts, Escobar points out

although the deputy claimed in his sworn statement that Luis “appeared to be

reaching towards his waistband,” later in a deposition he testified that he never saw

Luis’s hands. Escobar also suggests an inconsistency between the deputy’s initial

sworn statement, in which he said he shot “only once or twice” just before Luis

collapsed, which conflicts with the evidence showing that three shots entered

Luis’s body, all “at the same height,” immediately before he collapsed.




                                         24
      Even without parsing the statements of bystanders Gomez and Williams,8

the summary-judgment evidence includes the autopsy report, which shows that

Luis was hit three times from the rear. It is undisputed that Luis was struck and fell

to the ground after the second series of shots. However, Deputy Goodney claims

that Luis had turned and was looking at him the second time he fired his weapon.

Although an expert witness opined that it was possible that Luis could have been


8
      While we do not place our primary reliance on this consideration, a close
      reading of the bystander statements that resolves doubts in favor of
      nonmovant Escobar does suggest meaningful differences in the sequence of
      events. The Williams statement suggests that Luis got “out of the driver’s
      side front door” and began running “towards the McDonalds.” According to
      Williams, “[a]s soon as the deputy exited his car he fired his weapon
      approximately three (3) times.” Luis then “continued to run towards the
      McDonalds after the deputy fired.” (Emphasis supplied.) In contrast, Deputy
      Goodney claimed that he had taken up a defensive position behind the
      driver’s side door of his cruiser, and only after that were the first shots
      fired—after Luis left his vehicle and faced Deputy Goodney, who was
      already standing behind the driver’s door of his cruiser with his weapon
      drawn. Regarding the second set of shots, Deputy Goodney claimed that
      “Luis turned back and looked in my direction while reaching toward his
      waistband again.” Neither of the bystander witnesses mentioned Luis turning
      to face Deputy Goodney’s direction. Gomez said that he heard three
      gunshots as Luis “ran past the rear of the black car,” while Williams simply
      said that “the Hispanic male continued to run towards the McDonalds.”
      From the bystanders’ words used to describe Luis’s movements at the times
      Deputy Goodney fired—“as the Hispanic male ran past” and “continued to
      run”—it reasonably could be inferred that they described Luis as running
      away at the time Deputy Goodney fired his weapon. Although Gomez
      described Luis as “attempting to hold his pants up with his hands as he was
      running,” neither bystander witness referenced Luis stopping, turning, or
      reaching in his waistband.


                                         25
facing Deputy Goodney at the time the shots were fired,9 even though all three

bullets ultimately struck Luis from behind, that expert did not claim that the

autopsy was solely compatible with this version of events. As such, the autopsy

report, viewed in the light most favorable to Escobar as the nonmoving party,

supported an inference, based on the bullets’ entry points, that Luis had his back to

Deputy Goodney when the gun was fired. Cf. Baker v. Putnal, 75 F.3d 190, 198

(5th Cir. 1996) (reversing summary judgment on excessive force § 1983 claim and

emphasizing the nature of the wounds as evidenced by the medical examiner’s

report indicating a gunshot through the back, which raised a serious question as to

the reasonableness of the officer’s conduct—“more of a question of fact than a

court may dispose of on summary judgment”).

      Accordingly, and contrary to Deputy Goodney’s argument, the evidence is

not undisputed, and it does not conclusively show, that from his perspective Luis

appeared to reach in his waistband. The deputy places his primary reliance on

Manis v. Lawson, 585 F.3d 839 (5th Cir. 2009), a case he describes as “most

instructive regarding the issues in this case.” Manis dealt with a man found drunk


9
      The expert opined: “It is possible that Mr. Escobar faced Deputy Goodney at
      the time Deputy Goodney made the decision to discharge his weapon, and
      that as the trigger was pulled on the firearm, Mr. Escobar rotated his body
      180 degrees away from the deputy causing the three bullets that were fired at
      him to strike him in the upper torso.”


                                         26
and asleep in a SUV. 585 F.3d at 842. When police officers approached, Manis

was angry—cursing, shouting, and flailing his arms while his seat belt was still

fastened—and he repeatedly reached underneath the front seat. Id. When he started

to straighten up, he appeared to be holding something in his hands, and an officer

shot him four times. Id. The court decided that the officer’s use of force was

reasonable. Id. at 845. The situation is distinguishable because the plaintiff in that

case did not dispute “the only fact material to whether [the officer] was justified in

using deadly force: that Manis reached under the seat of his vehicle and then

moved as if he had obtained the object sought.” Id. at 844. Given that this fact was

not at issue, the court found it reasonable for the officer to believe that Manis

posed a threat of serious harm. Id. Indeed, by distinguishing circumstances

involving an autopsy report that contradicts an officer’s uncorroborated version of

events, the Fifth Circuit has expressly acknowledged that such circumstances can

create the kind of genuine dispute that overcomes summary judgment in an

excessive force case involving a police shooting. See Ontiveros v. City of

Rosenberg, Tex., 564 F.3d 379, 385 (5th Cir. 2009).

      Deputy Goodney himself was the sole source of evidence that Luis appeared

to reach for a weapon. As a general rule, “the testimony of an interested witness,

such as a party to the suit, though not contradicted, does no more than raise a fact

issue to be determined by the jury.” Cochran v. Wool Growers Cent. Storage Co.,


                                         27
140 Tex. 184, 191, 166 S.W.2d 904, 908 (1942). Even if uncontroverted, the

testimony of an interested witness “does no more than raise an issue of fact to be

determined by the jury,” unless it is “clear, direct and positive” and “free from

contradiction, inaccuracies, and circumstances tending to cast suspicion thereon.”

Smith v. Patrick W.Y. Tam Trust, 296 S.W.3d 545, 547 (Tex. 2009). We conclude,

based upon this record, that Deputy Goodney’s testimony that Luis appeared to

reach for a weapon did not conclusively establish that no constitutional violation

occurred, but instead raised “an issue of credibility upon which the jury must

pass.” See Collora v. Navaro, 574 S.W.2d 65, 69 (Tex. 1978). We therefore hold

that there is a genuine issue of material fact as to whether Deputy Goodney

violated Luis’s constitutional right to be free from seizure by excessive force.

However, this does not complete our analysis because we must still address the

issue of qualified immunity.

2.    Clearly established law and qualified immunity

      After Deputy Goodney raised the affirmative defense of qualified immunity,

the burden of persuasion fell on Escobar to negate the defense. See Thomas, 263
S.W.3d at 219. In order to negate an officer’s assertion of qualified immunity, a

plaintiff must prove not only that the officer’s actions violated a constitutional

right, but also that the right at issue was clearly established. Tolan, 134 S. Ct. at

1865–66; Pearson, 555 U.S. at 232, 129 S. Ct. at 815–16. At the summary-


                                         28
judgment stage, we do not decide whether the plaintiff has met her ultimate burden

of proof but only whether the summary-judgment evidence presents issues of

material fact. See TEX. R. CIV. P. 166a(c), (i).

      As we have already explained, the relevant circumstances are disputed with

respect to whether Deputy Goodney perceived a threat of serious physical harm to

himself. The resolution of the qualified immunity issue in this case turns on the

same disputed issue of material fact previously discussed—whether Luis appeared

to reach in his pants for a weapon. If he did, then the clearly established law

permits the use of deadly force. If he didn’t, then the clearly established law

prohibits it. In such a circumstance, summary judgment is not available to

determine that Deputy Goodney was entitled to qualified immunity on the grounds

that he reasonably perceived a threat that would justify using deadly force against a

fleeing suspect. See, e.g., Lytle v. Bexar County, Tex., 560 F.3d 404, 417 (5th Cir.

2009).

                                    *      *       *

      We conclude that Escobar presented evidence sufficient to establish a

genuine issue of material fact as to each essential element of her section 1983

claim against Deputy Goodney and to overcome his claim of qualified immunity.

See TEX. R. CIV. P. 166a(c), (i). Accordingly, summary judgment is inappropriate

on this record. Escobar’s third issue is sustained.


                                           29
B.    Summary judgment for the County

      In her first issue, Escobar argues that the trial judge erred in granting

summary judgment in favor of the County on her section 1983 claim. She asserts

that sufficient evidence supported each of three theories of liability for the County:

(1) an official policy or custom authorizing the use of unconstitutionally excessive

force; (2) failure to train; and (3) failure to supervise. The County’s motion for

summary judgment presented evidence of the relevant policies of the sheriff’s

department, including written policies pertaining to the training and commission of

deputy sheriffs, disciplinary procedures, procedure governing the use of force, and

the responsibilities of supervisors. Based upon this evidence, the County argued

that Escobar would be unable to adduce any evidence to support her theories of

liability for the County.

      A municipality can be held liable under section 1983 if it “subjects, or

causes to be subjected” a person within its jurisdiction “to the deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C.

§ 1983. The United States Supreme Court has interpreted this provision to apply to

municipalities, though they “cannot be held liable under § 1983 on a respondeat

superior theory.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691, 98 S. Ct. 2018,

2036 (1978); see also Pembaur v. City of Cincinnati, 475 U.S. 469, 480–81, 106 S.

Ct. 1292, 1298–99 (1986). Rather, “it is when execution of a government’s policy


                                         30
or custom, whether made by its lawmakers or by those whose edicts or acts may

fairly be said to represent official policy, inflicts the injury that the government as

an entity is responsible under § 1983.” Monell, 436 U.S. at 694, 98 S. Ct. at 2037–

38. To establish municipal liability, there must be proof of three elements: a

policymaker, an official policy or custom, and a violation of a constitutional right

whose “moving force” is the policy or custom. Piotrowski v. City of Houston, 237
F.3d 567, 578 (5th Cir. 2001).

1.    Unwritten policy or custom

      Escobar contends that the County has an unwritten policy or custom of

allowing an officer to use deadly force whenever he subjectively fears for his

safety. As alleged in the original petition:

      The custom, practice or policy includes, but is not limited to:

             (i)     Allowing, encouraging, requiring and/or training officers
                     to use firearms, in situations where the officers would
                     prefer not to physically restrain suspects, or as in this
                     case, where restraint was not called for, and instead using
                     less obtrusive and/or harmful tactics;

             (ii)    Allowing, encouraging, requiring and/or training officers
                     to use firearms in lieu of physical restraint and proper
                     detention techniques, or less confrontational and less
                     harmful methods;

             (iii)   Allowing, encouraging, requiring and/or training officers
                     to use excessive force as a first resort rather than training
                     officers to assess the totality of circumstances in an
                     objectively reasonable manner; and


                                           31
             (iv)   Allowing, encouraging, requiring and/or training officers
                    to confront a fleeing suspect in the same manner as a
                    suspect posing an immediate and objectively reasonable
                    threat to officer safety.

She thus contends that as a matter of policy and practice, the County treats a

deputy’s assertion that he feared for his life as “magic words” of exoneration, and

it was by invoking this formula that Deputy Goodney escaped discipline.

      “An act performed pursuant to a ‘custom’ that has not been formally

approved by an appropriate decisionmaker may fairly subject a municipality to

liability on the theory that the relevant practice is so widespread as to have the

force of law.” Bd. of Cnty. Comm’rs of Bryan Cnty., Okla. v. Brown, 520 U.S. 397,

404, 117 S. Ct. 1382, 1388 (1997); see also City of St. Louis v. Praprotnik, 485
U.S. 112, 127, 108 S. Ct. 915, 926 (1988) (plurality op.); Adickes v. S.H. Kress &

Co., 398 U.S. 144, 167–168, 90 S. Ct. 1598, 1613–1614 (1970). “A pattern is

tantamount to official policy when it is so common and well-settled as to constitute

a custom that fairly represents municipal policy.” Peterson v. City of Fort Worth,

Tex., 588 F.3d 838, 850 (5th Cir. 2009). “Isolated violations are not the persistent,

often repeated, constant violations, that constitute custom and policy as required

for municipal section 1983 liability.” Piotrowski, 237 F.3d at 581. “A customary

municipal policy cannot ordinarily be inferred from single constitutional

violations.” Id.



                                         32
      In its motion for summary judgment, the County presented evidence to

establish that it had “proper use of force and training policies in effect at the time

of the incident.” This evidence included an affidavit from Major R. Silvio, who

was in charge of the Patrol Bureau of the Harris County Sheriff’s Office, where

Deputy Goodney served. Silvio pointed out that the Texas Commission on Law

Enforcement Officer Standards and Education (“TCLEOSE”) establishes standards

for the training, certification, and licensing of peace officers in the State of Texas.10

According to Silvio’s affidavit and the attached written policy on the training and

commission of Harris County Sheriff’s Deputies, to be employed as a deputy a

person must attend and successfully complete a TCLEOSE-approved and certified

training academy, and be licensed by that agency. The required training included

training in the use of deadly force. Silvio’s affidavit also attached the department’s

written policy on the use of force, which stated, among other things:

      Use of deadly force must be in accordance with all applicable State
      and Federal laws. A Deputy is justified in using deadly force against
      another when and to the degree the deputy reasonably believes the
      action is in defense of human life, including the deputy’s own life, or


10
      See 37 TEX. ADMIN. CODE § 217.1 (2014) (Tex. Comm’n on Law
      Enforcement, Minimum Standards for Initial Licensure); id. § 219.1 (Tex.
      Comm’n on Law Enforcement, Eligibility to Take State Examination); id.
      § 221.1 (Tex. Comm’n on Law Enforcement, Proficiency Certificate
      Requirements); id. § 221.3 (Tex. Comm’n on Law Enforcement, Peace
      Officer Proficiency).


                                           33
      in defense of any person in imminent danger of serious physical
      injury.

      ....

      A Deputy is authorized to use only the necessary and reasonable
      amount of force to effect an arrest and deter any aggression or
      resistance on the part of the subject being arrested.

Consistent with Silvio’s affidavit, Deputy Goodney stated in his affidavit that he

was trained in the use of deadly force.

      In response to the County’s motion for summary judgment on claims arising

from the alleged written policy of permitting use of unconstitutionally excessive

force, Escobar argued:

            An unconstitutional custom has developed regarding the Harris
      County policy covering the use of deadly force. This custom allows
      Harris County employees to escape discipline by use of simply key
      words that seem to justify an increasing pattern deadly force incidents.
      In 51 incidents of deadly force investigated by the Internal Affairs
      Division (IAD) of the Harris County Sheriff’s Office in the five year
      period before Mr. Escobar was killed, Harris County deemed only
      ONE (1) instance of deadly force “unjustified”. (See IAD Deadly
      Force Investigations, 2004-2009, Exhibit Q). Stated differently, in
      each case where the Harris County employee involved stated that their
      actions were based on a fear for safety, only once was the use of
      deadly force deemed unjustified. Id.

But while Exhibit Q is evidence of the bare fact that there have been incidents of

deadly force involving Harris County law enforcement personnel, followed by




                                          34
internal investigations of those incidents,11 it does not include any detail of the

incidents that would permit an inference that the determinations that other

incidents of deadly force were “justified” were not themselves justified by the facts

as determined by Internal Affairs. As such, Escobar’s evidence failed to raise a

genuine issue of material fact as to whether there is a pattern of unconstitutional

actions from which an unwritten County policy could be inferred.

      Escobar nonetheless argues that the County’s unwritten policy also can be

inferred from the fact that the Administrative Discipline Review Committee

considered Deputy Goodney’s conduct and found it “justified,” a finding which

precluded disciplinary action. Her response to the County’s summary-judgment

motion included all of the evidence offered in response to Deputy Goodney’s

motion, including the affidavits of bystanders Williams and Gomez, the transcript


11
      The first page of Exhibit Q is a list of 26 incidents, apparently dated from
      2004 to 2006, in which there was a “DEPUTY INVOLVED” and
      “DEADLY FORCE.” Of that list of 26 incidents, one was resolved as
      “sustained,” one was “not sustained,” and one was found “not justified.” The
      remaining 23 incidents on the list were found to be “justified.”

      The remainder of Exhibit Q consists of 25 Internal Affairs Division
      Confidential Investigation reports involving “Deputy Involved Deadly
      Force,” dated 2007 to 2009. Two of these reports were resolved with the
      findings of “no violations of law,” “no violations of policy,” and “training
      issues referred to sheriff.” In the other 23 reports, the actions of the officers
      were found to be “justified” or the officer was “exonerated.” In one of those
      instances, the report additionally noted: “fail to qualify with firearm – letter
      of reprimand.”

                                         35
of Deputy Goodney’s interview with internal affairs, and the autopsy report.

Escobar also provided the report produced by Internal Affairs that was given to the

Administrative Discipline Review Committee, which shows that the committee

had all of this information. Escobar thus argues that by failing to discipline Deputy

Goodney, its “approval” of his actions “leads to the inference that Harris County

has a policy that condones the use of excessive and deadly force against fleeing

suspects both before and after the shooting death of Luis Escobar.”

      We have held that for purposes of her section 1983 claim, Escobar’s

evidence raised a fact issue as to whether Deputy Goodney violated Luis’s

constitutional right to be free from seizure by excessive force. But the fact that the

disciplinary committee had before it the same evidence entails only that the

committee faced the same fact issues that would confront a jury; it is not evidence

that shows the committee was acting out an unwritten policy of allowing officers to

use deadly force whenever they feel their safety is threatened. See Fraire v. City of

Arlington, 957 F.2d 1268, 1279 (5th Cir. 1992) (holding that section 1983

plaintiffs “presented nothing but conjecture” when they alleged that city officials

must have known that officer was lying). Escobar offered no other evidence of the

committee’s decisionmaking process, the information before it, or other facts that

may have been known to it. Based on the evidence before it, the disciplinary

committee reasonably could have credited the statements in Deputy Goodney’s


                                         36
affidavit that Luis reached into his waistband and appeared to retrieve a weapon.

See Coon v. Ledbetter, 780 F.2d 1158, 1162 (5th Cir. 1986) (explaining that a

police chief was not liable merely for accepting his subordinate’s reasonably

defensible version of events). In such circumstances, courts have held that the use

of deadly force is not constitutionally excessive. See Manis, 585 F.3d at 844;

Ontiveros, 564 F.3d at 384. Accordingly, the fact that the disciplinary committee

found Deputy Goodney’s actions justified in a particular incident is not itself

evidence tending to show that the County had an unwritten policy of allowing its

officers to use constitutionally excessive force. As such, Escobar’s evidence did

not raise an issue of material fact as to the existence of a custom or unwritten

policy allowing the use of unconstitutionally excessive force.12 See TEX. R. CIV. P.

166a.


12
        In her petition, Escobar alleged that “Harris County, by and through the
        Harris County Sheriff’s Office, ratified the conduct of its deputies and
        officers in that one or more authorized policymakers for the county approved
        of such deputies and the basis for them, thus making the county responsible
        for such conduct.” See Harris Cnty. v. Nagel, 349 S.W.3d 769 (Tex. App.—
        Houston [14th Dist.] 2011, pet. denied) (allowing recovery against a
        government employer under a ratification theory). However, Escobar did not
        press her ratification theory on appeal by including the issue in her brief. See
        TEX. R. APP. P. 38.1(f) (“The brief must state concisely all issues or points
        presented for review.”); Howeth Invs., Inc. v. City of Hedwig Vill., 259
S.W.3d 877, 889 (Tex. App.—Houston [1st Dist.] 2008, pet. denied)
        (refusing to consider issue that was absent from appellant’s brief).
        Accordingly, unlike the Nagel case, there is no need for us to consider in this
        appeal whether the decision not to discipline Goodney could be considered a

                                           37
2.    Failure to train and failure to supervise

      “In a § 1983 claim for failure to supervise or train, the plaintiff must show

that: (1) the supervisor either failed to supervise or train the subordinate official;

(2) a causal link exists between the failure to train or supervise and the violation of

the plaintiff’s rights; and (3) the failure to train or supervise amounts to deliberate

indifference.” Goodman v. Harris Cnty., 571 F.3d 388, 395 (5th Cir. 2009); see

also City of Canton, Ohio v. Harris, 489 U.S. 378, 388–91, 109 S. Ct. 1197, 1204–

06 (1989) (requiring that section 1983 plaintiffs who allege failure to train

demonstrate causation and deliberate indifference).

      Escobar presented no evidence that Harris County failed to supervise Deputy

Goodney. She raised no evidence that the Harris County Sheriff’s Office lacks a

regular command structure or supervisory system or that any such system of

supervision was not in effect the night of the incident. On the contrary, Escobar’s

evidence shows that the department began an investigation and disciplinary

process in the immediate wake of the shooting. See Peterson, 588 F.3d at 850

(evidence did not show failure to supervise when, among other things, law

enforcement agency conducted internal investigation of incident).


      “ratification” of his actions, or whether such an act could make the County
      potentially liable under section 1983 for subjecting Luis to a deprivation of
      his constitutional rights.


                                          38
      In her brief, Escobar asserts that Deputy Goodney’s testimony shows that he

“was on patrol without any direct supervision.” However, an examination of

Escobar’s supporting citations to the record shows only the absence of testimony

about supervision or superior officers, not a denial that he was supervised. She also

points to Deputy Goodney’s admission that he did not communicate his reasons for

initiating pursuit of Luis to his dispatcher. This is also not evidence that Deputy

Goodney was not supervised. Cf. id. (officer’s failure to fill out post-incident report

did not raise fact issue on failure to supervise).

      Escobar further asserts, based upon Deputy Goodney’s testimony, that he

“continued the pursuit despite the known danger he believed this was causing to

others.” Relying on the department’s manual for officers, Escobar argues that this

was a violation of departmental policy. However, Deputy Goodney testified that

Luis’s conduct was “dangerous.” Finally, Escobar relies on the fact that the

dispatch log, showing ongoing radio traffic during the incident, does not include

any communications from a supervisor. Escobar does not argue and presents no

authority for the proposition that supervision of a law enforcement officer means

constant contact with supervisors. Moreover, while the dispatch log does not show

communications from a person identified as a supervisor or ranking officer, it does

indicate that Deputy Goodney was communicating with dispatch and other

officers. Thus, we cannot say that this evidence raises an issue of material fact as to


                                           39
whether the County failed to supervise Deputy Goodney. See TEX. R. CIV. P.

166a(i); Peterson, 588 F.3d at 850.

      With respect to her claim that the County failed to train Deputy Goodney,

Escobar presented no evidence that “the failure to train . . . amounts to deliberate

indifference.” Goodman, 571 F.3d at 395. “For an official to act with deliberate

indifference, the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” Id. Escobar offered no direct evidence that County policymakers

were aware that Deputy Goodney or any other officer had inadequate training in

the use of deadly force. Likewise, Escobar did not offer probative circumstantial

evidence, such as evidence of a pattern of violations, to establish deliberate

indifference. See id.

      In her brief, Escobar asserts that Deputy Goodney had received only “one

hour of training after graduating from the academy in 2005” for use of force. She

presents a “Training History Report” that indicates Deputy Goodney received one

hour of training on “Use of Force.” Escobar’s characterization notwithstanding, the

“Training History Report” is not evidence that the County failed to train Deputy

Goodney, much less that its policymakers were deliberately indifferent to the need

to train him. While only one training hour listed is labeled “Use of Force,” the

Report shows that Deputy Goodney had received over a thousand hours of training


                                        40
and that hundreds of those hours were in fields relevant to use of deadly force, for

instance, “Semi Auto Handgun,” “Peace Officer Field Training,” “Rapid Response

to Active Shooter,” and “Patrol Procedures.”

      Escobar also asserts that Deputy Goodney’s testimony indicates that he does

not understand departmental policies on the use of force. She contends that he “did

not know the policy that governs vehicle pursuits, when the use of deadly force

was authorized against fleeing suspects, or what constitutes a ‘serious felony.’”

Escobar’s citations to the record, however, do not support her description of

Deputy Goodney’s testimony. For instance, Deputy Goodney affirmed that he was

“familiar with the policy governing vehicle pursuits” even though he could not

recite “every line” of it. Cf. Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161,

170 (5th Cir. 2010) (evidence that officer expressed a legally incorrect

interpretation of the plain view doctrine did not establish fact issue on failure to

train claim). There is no evidence, circumstantial or direct, that the County failed

to train Deputy Goodney or that any alleged failure to train “amounted to

deliberate indifference.” See Goodman, 571 F.3d at 395.

      Since Escobar failed to come forward with evidence to raise an issue of

material fact on elements of each of the theories of liability for the County that she

presented, the trial court did not err by granting summary judgment for the County.

See TEX. R. CIV. P. 166a(i). Escobar’s third issue is overruled.


                                          41
                                   Conclusion

      We affirm the trial court’s ruling granting the plea to the jurisdiction as to

Escobar’s wrongful-death claim and affirm the summary judgment entered in favor

of the County. We reverse the summary judgment granted in favor of Deputy

Goodney and remand the case for further proceedings consistent with this opinion.



                                             Michael Massengale
                                             Justice

Panel consists of Justices Keyes, Higley, and Massengale.




                                        42